Citation Nr: 0104504	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for hemorrhoids.

2.  Entitlement to an increased evaluation in excess of 10 
percent for lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from June 1976 to July 1979.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that rating decision, the RO 
increased from zero to 10 percent the evaluation assigned for 
hemorrhoids.  The veteran has not, however, withdrawn his 
appeal of the assigned rating and the Board finds that the 
issue remains in contention.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (The veteran is presumed to be seeking 
the maximum benefit allowed by law, and a claim remains in 
controversy if less than the maximum available benefit is 
awarded by the RO) (citation omitted).

The veteran had a personal hearing at the RO in May 1999.  A 
notation in the claims folder indicated that the veteran 
failed to report for a scheduled November 1, 2000 personal 
hearing before a traveling Member of the Board.  No 
communication was received from the veteran regarding the 
hearing request or his failure to appear.  Accordingly, the 
case was forwarded to the Board for appellate review.  See 
38 C.F.R. § 20.704(d) (2000).

Although initiated during the course of this appeal, the 
veteran did not perfect an appeal on the issue of entitlement 
to service connection for a heart disorder; and that issue 
will not be discussed by the Board.  

Finally, the Board observes that the recently enacted 
legislation has eliminated the well-grounded claim 
requirement, has expanded the VA's duty to notify the veteran 
and his representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed.Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  The veteran's hemorrhoids do not result in persistent 
bleeding with anemia or fissures.

2.  The veteran's lichen simplex chronicus is currently 
manifested by eczema with exfoliation, exudation or itching 
involving an exposed surface or extensive area.


CONCLUSIONS OF LAWS

1.  The criteria for an increased evaluation in excess of 10 
percent for hemorrhoids are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, __ (Nov. 9, 2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Code 7336 (2000).

2.  The criteria for a 30 percent evaluation for lichen 
simplex chronicus have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, __ (Nov. 9, 2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all facts pertinent to the claims 
have been properly developed.  The RO has obtained relevant 
medical records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO has provided the veteran 
with VA examinations in July 1998, and in December 1999.  
Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims have been 
undertaken, and hence no further assistance to the veteran is 
required.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, __ (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).


I.  Hemorrhoids

Procedural history reveals that service connection for 
hemorrhoids was granted in an April 1983 rating decision.  At 
that time, the RO found that the veteran was treated in 
service for hemorrhoids, and that the discharge examination 
showed external hemorrhoids.  A zero, or noncompensable 
rating, was assigned because VA examination of February 1983, 
showed that the veteran had no problems with hemorrhoids.  In 
June 1984, the Board denied a compensable evaluation for 
hemorrhoids.  In April 1991, the RO denied an increased 
rating for hemorrhoids.  The RO confirmed that decision in a 
July 1991 rating action, with consideration of VA treatment 
records showing skin tags, internal hemorrhoids and no blood.

In March 1998, the veteran initiated this claim and indicated 
that his condition had worsened.  

In July 1998, the veteran underwent VA examination for the 
rectum and anus.  The veteran reported having painful 
bleeding hemorrhoid, and no history of hemorrhoid surgery.  
His current treatment was to soak in hot water once a day, 
and he used Preparation-H two or three times per day.  He 
used Metamucil in water, and he used suppositories provided 
by the VA.  There was no history of anemia.  The veteran 
indicated that it was hard to sleep on his back due to his 
hemorrhoid condition.  As to the amount of bleeding, he 
stated that he noticed it on the paper and sometimes on the 
stool with a very slight coloring of the water, no large 
amount of bleeding.  

The examiner specifically commented that there was no 
incontinence, and no difficulty with sphincter control.  
There was no leakage, and regarding frequency and extent of 
bleeding or thrombosis of hemorrhoids, the examiner stated 
that the veteran indicated that there was daily bleeding but 
no history of thrombosis.  

Objective findings revealed no colostomy, and no fecal 
leakage perirectally.  The size of the lumen may have been 
somewhat small on examination, and the examiner was not able 
to insert more than 1/2-length of finger into the rectum due 
to pain; and even then, the veteran was not realized and it 
was fairly tight.  Therefore, according to the examiner, the 
examiner was only able to palpate part of the anal ring, not 
the rectum.  There were no signs of anemia, and there were no 
fissures.  Description of the hemorrhoids were that there 
were two perianal skin tags, each about 0.5 centimeters at 
the anal opening.  Also, a 2 or 3 millimeter small pink area 
seemingly of intestinal mucosa was present, which the 
examiner assumed to be a trace of an internal hemorrhoid.  
There was no swelling, no redness, and no evidence of 
bleeding, according to the examiner.  The diagnosis was 
chronic perirectal pain; and perirectal skin tags and 
redundant mucosa, possibly secondary to internal and external 
hemorrhoids.  

In a September 1998 rating decision, the RO denied an 
increased evaluation for hemorrhoids.  October 1998 VA 
records show that the veteran was prescribed suppositories 
for hemorrhoids, and that he was treated on October 6th for 
hemorrhoids.  

In May 1999, the veteran testified at a personal hearing at 
the RO.  Regarding his hemorrhoid disability, the veteran 
stated that he soaked in the bathtub for treatment for 30 
minutes a day, and that he used suppositories.  Due to the 
hemorrhoids it was difficult for the veteran to sit down, and 
he said he had itching and bleeding.  He noticed bleeding 
twice a week, sometimes when he soaked and other times on his 
underwear.  

In December 1999, the veteran underwent another VA 
examination for the rectum and anus.  The examiner reviewed 
the veteran's medical records.  In reviewing the veteran's 
medical history and subjective complaints, the examiner 
indicated that the veteran had good sphincter control.  
Regarding the extent and frequency of fecal leakage or 
involuntary bowel movement, or whether a pad was needed, the 
examiner wrote "none."  The veteran stated that he got 
bleeding one to two times per week which lasted approximately 
a day with flare-ups of hemorrhoids.  The veteran stated that 
he had a lot of itching with the hemorrhoids.  Current 
treatment included hemorrhoidal rectal suppositories and sitz 
baths every day.  

Physical examination revealed, and objective findings were, 
that there was no colostomy, and no evidence of fecal 
leakage.  The size of the lumen, rectus and anus were normal.  
There were no signs of anemia, and there were no fissures.  
The examiner described hemorrhoids by saying "the veteran 
has two 1 centimeter hemorrhoids, one at 12 o'clock and one 
at 6 o'clock, tender to palpation, nor thrombosis."  There 
was no evidence of bleeding, guaiac was negative.  A 
diagnostic protosope for evaluation of internal hemorrhoids 
was done.  The diagnosis was hemorrhoids.  

In a February 2000 rating decision, the RO increased the 
evaluation to 10 percent, effective March 1998, the date of 
this claim. 

In addition to the law and regulations provided for at the 
beginning of this discussion, the Board notes that the 
veteran's service-connected hemorrhoids are currently rated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under Diagnostic Code 7336, a 10 percent 
evaluation will be awarded for irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).

The evidence shows that the veteran has chronic hemorrhoids 
that are not thrombotic, even though they are tender to 
palpation.  There are no fissures.  While the Board finds 
credible the veteran's testimony that he has bleeding with 
the hemorrhoids, the objective evidence does not show that 
the hemorrhoids have resulted in "persistent bleeding with 
secondary anemia."  In the absence of medical evidence of 
bleeding and anemia, or fissures, and thrombosis, the 
veteran's symptomatology as a whole corresponds to a rating 
of 10 percent, not 20 percent.  38 C.F.R. § 4.7 (2000).  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for hemorrhoids.


II.  Lichen Simplex

Procedural history reveals that service connection or lichen 
simplex chronicus was granted in an April 1983 rating 
decision.  In this regard, the veteran was treated in service 
for a left foot rash, and lichens simplex was diagnosed in a 
February 1983 VA examination and described as being on the 
veteran's inferior right lateral leg.  A zero percent 
disability rating was assigned.  In June 1984, the Board 
denied an increased evaluation for the veteran's skin 
disorder.  In April 1991, the RO denied an increased rating 
for lichen simplex chronicus, and confirmed that decision in 
a July 1991 rating decision.  

In March 1998, the veteran initiated this claim and indicated 
that his condition had worsened.  In support of this claim, 
VA treatment record, dated June 1997, were received, which 
show that the veteran was seen for a rash on his leg below 
the knee.  It was noted that there was a 1/2 inch circular 
area on the lateral right calf close to the ankle. 

In July 1998, the veteran underwent VA examination for the 
skin.  The veteran indicated that, what the examiner 
described as dermatosis, was worse during hot weather, and 
the examiner concluded that the veteran's condition was 
influenced by environmental changes.  The veteran stated that 
the dermatosis was present all of the time, even though it 
was worse at times.  It never went away completely.  Current 
treatment included a white cream prescribed by VA, with no 
application of over the counter medications.  The symptoms 
included itching, which was the main symptom, stinging and 
burning.  

Physical examination revealed that there was a 3-1/2 to 4 
centimeter times 2-1/2 centimeter mildly eczematous flesh-
colored slightly lichenified plaque, with mild central 
excoriation and ill-defined borders, located immediately 
above the left lateral malleolus of the ankle.  There was no 
ulceration, exfoliation or crusting.  There was no associated 
systemic or nervous manifestations.  No diagnostic tests were 
done.  The veteran was sent to the photo media laboratory for 
color pictures of the affected area.  A color photograph, 
with a description as the examiner gave above, is of record.  
The diagnosis was lichen simplex chronicus, localized.   

The veteran submitted prescription showing that he takes 
medication Betamethasone Valerate for dermatitis on the 
ankle.  

In a September 1998 rating decision, the RO granted an 
increased rating for this disorder, made effective June 1997, 
the date that VA treatment records show treatment for the 
rash.  The veteran disagreed with the rating and perfected 
this appeal.  

October 1998 VA records show that the veteran was seen for 
and that the veteran was prescribed refill medication for his 
lower leg rash; and that on October 6th, he was seen on an 
outpatient basis for the rash.  At that time he complained of 
general itching.  The examiner noted that there was no rash 
and no swelling.  It was noted by history that the veteran 
was exposed to chemicals at work and that he had sensitive 
skin. 

March 1999 VA treatment records show that the veteran was 
seen for complaints of stinging all over his body; especially 
on his hands, legs and toes.  Examination of the skin 
revealed no rashes and no dryness, except at the right 
lateral lower extremity.  

In May 1999, the veteran testified at a personal hearing at 
the RO.  He indicated that his skin disability caused 
itching, and that the cream prescribed did not provide 
relief.  The veteran indicated that the affected area was the 
right lower ankle, and on the left side.  There was flaking 
or peeling skin in the right lower ankle area.  He indicated 
that there was some scarring.  He described his condition as 
being constant.  

In December 1999, the veteran underwent VA examination of the 
skin.  The veteran's medical records were reviewed by the 
examiner.  The veteran stated that he started to have a rash 
on bilateral lower legs and ankles in 1996, which had been 
constant since then.  The veteran stated that it had 
progressively gotten worse throughout the year.  He had a lot 
of itching.  He was currently being treated with 
betamethasone Valerate, 3 times a day.  The veteran had 
symptoms of itching, bleeding and scabbing with some pus.  

Physical examination revealed, and objective findings were, 
that the veteran had a 1 times 7 centimeter area and a 2 
times 2 centimeter, right lower leg and ankle, and a 2.5 
times 2 centimeter area, left ankle, which were described as 
part of the disease.  The areas were hyperpigmented and 
raised; and there was no bleeding or scabbing.  There were 
multiple scars in the area.  There was no ulceration, 
exfoliation or crusting.  There was no associated systemic or 
nervous manifestations.  Photographs were taken, depicting 
these descriptions.  The diagnosis was lichens simplex 
chronicus.  

The Board has reviewed the evidence pertinent to this claim 
and determines that the veteran is entitled to an increased 
evaluation.  In addition to the law and regulations provided 
for at the beginning of this discussion, the Board points out 
that the veteran's lichen simplex chronicus is currently 
rated, by analogy under Diagnostic Code 7806, which pertains 
to eczema.  

Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation; and eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warrants a 30 
percent evaluation.  38 C.F.R. § 4.118, Code 7806 (2000).

After a review of the aforementioned evidence in the claim 
for an increased evaluation, the Board is of the opinion that 
the criteria for a rating of 30 percent is in order for the 
veteran's skin rash, diagnosed as lichen simplex chronicus.  
The Board finds credible the veteran's testimony that he has 
flaking and peeling of the skin.  Those facts combined with 
the descriptions of the lesions as described by VA examiners 
in July 1998 and December 1999 provided a basis for increase.  
The medical evidence shows that the veteran was prescribed 
medication by VA for the itching.  In December 1999, the 
examiner stated that there were multiple scars, and that the 
areas described by the examiner were hyperpigmented.  
Together, this evidence shows "constant exudation or 
itching, extensive lesions, or marked disfigurement," as is 
required for an increased rating.  Furthermore, as evidenced 
by the description at VA examination in July 1998 of one 
location of the rash versus the description at VA examination 
in December 1999 of two affected areas, the condition has 
undergone increased severity.  Accordingly, a 30 percent 
rating is assigned.  

Lastly, it is noted that a 50 percent rating is not in order, 
as the VA examiners in July 1998 and December 1999 indicated 
that here was no ulceration, exfoliation, crusting, or 
associated systemic or nervous manifestations present.  
Therefore, the criteria for the next higher, 50 percent, 
rating have not been met.



ORDER

An increased evaluation in excess of 10 percent for 
hemorrhoids is denied.

An evaluation of 30 percent for lichen simplex chronicus is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

